UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1403


DARRELL WAYNE BROWN,

                    Plaintiff - Appellant,

             v.

KEVIN MICHAEL COMSTOCK,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00206-AWA-DEM)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Wayne Brown, Appellant Pro Se. Garry Daniel Hartlieb, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Wayne Brown appeals the district court’s order dismissing his civil action.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Brown v. Comstock, No. 2:19-cv-00206-AWA-DEM

(E.D. Va. Mar. 11, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2